Citation Nr: 0009592	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-32 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the veteran's request to reopen his 
claim for service connection for a right shoulder disorder.  


FINDINGS OF FACT

1.  A May 1995 RO rating decision denied the veteran's 
request to reopen his claim of entitlement to service 
connection for a right shoulder disorder, on the basis that 
new and material evidence had not been received; the veteran 
did not appeal that decision. 

2.  The evidence associated with the record since the May 
1995 rating decision bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a right 
shoulder disorder.  

3.  There is medical evidence of a nexus or link between the 
veteran's current right shoulder disorder and service.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision denying entitlement to 
service connection for a right shoulder disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence having been received since the 
May 1995 rating decision, the veteran's claim of entitlement 
to service connection for a right shoulder disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a right shoulder disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that the RO rendered a 
decision in September 1982 denying the veteran's claim of 
entitlement to service connection for a right shoulder 
disorder.  Subsequent RO rating decisions dated in March 1986 
and May 1995 denied the veteran's applications to reopen his 
claim of entitlement to service connection for a right 
shoulder disorder, on the basis that new and material 
evidence had not been submitted.  As was previously noted, 
the veteran did not file a notice of disagreement to the May 
1995 rating decision.  Therefore, the May 1995 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Except as provided for in 38 U.S.C.A. § 5108, when a claim is 
disallowed by an agency of original jurisdiction, the claim 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

When a veteran seeks to reopen a final decision, a three-step 
analysis must be applied.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) since the last final disallowance.  
See Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the veteran's claim, VA must 
determine whether the claim is well grounded under 38 U.S.C.A. 
§ 5107(a).  In making this determination, all of the evidence 
of record is to be considered and presumed to be credible.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Third, if the claim is 
found to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 
155 F.3d at 1363.  

The evidence associated with the claims file since the May 
1995 rating decision includes the following: VA examination 
reports dated in February 1999 and October 1999; VA treatment 
records and radiology reports for the period February 1997 to 
March 1997; certain private medical records relevant to the 
veteran's right shoulder compensation claim before the 
Washington State Department of Labor and industries; and the 
veteran's February 1998 RO hearing testimony and written 
contentions.  

Of particular interest are the private medical records 
associated with his State of Washington compensation claim, 
which include 1980 radiology reports indicating that the 
veteran had an old traumatic injury to the right shoulder.  
More importantly, these private medical records contain an 
October 1985 letter from John H. Bargren, M.D., which states 
that: 

[i]t is my opinion that [the veteran's] current 
condition is related to the shoulder strain of 
1980.  This in turn exacerbated a previous injury 
to his shoulder in I believe 1967.  On a more 
probable than not basis, I would have to say that 
the 1980 injury exacerbated the 1967 injury and he 
is now symptomatic based on both of those injuries, 
given both of them as causative. 

The Board further notes that the State of Washington 
Department of Labor and Industries rendered a 1980 order 
adjudging that the "medical evidence discloses this injury 
was an aggravation of a pre-existing condition described as 
'chronic right shoulder problems.'  The Department hereby 
denies responsibility for this pre-existing condition."  

The Board finds that the evidence associated with the record 
since the May 1995 rating decision, as summarized above, bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant of evidence 
previously submitted, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, as this evidence is considered new and material, 
the claim of entitlement to service connection for an acquired 
psychiatric disorder is hereby reopened.  38 C.F.R. 
§ 3.156(a).  

Moreover, the Board concludes that this new and material 
evidence, taken together with all of the evidence of record - 
such as the service medical records, which  show that the 
veteran sustained a significant injury to his right shoulder 
in January 1968 - is sufficient to make the veteran's claim 
of entitlement to service connection for a right shoulder 
disorder well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The new and material evidence includes a medical 
opinion linking the veteran's right shoulder disorder to 
service.  Thus, there is now medical evidence of a nexus or 
link between the veteran's current right shoulder disorder 
and service.  See Epps v. Gober, 126 F.3d. 1464, 1468 (Fed. 
Cir. 1997).  As the veteran has presented a claim that is 
plausible; capable of substantiation or meritorious on its 
own, the Board finds that the claim is well grounded.  
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder has been reopened and to this extent 
only, the claim is granted.


REMAND

As explained in the decision rendered above, the Board finds 
that the evidence of record is sufficient to reopen and well-
ground the veteran's claim, which encompasses the first two 
steps of the three-step analysis mandated by the United 
States Court of Appeals for Veterans Claims.  In fulfilling 
the third and final step of the analysis, an evaluation of 
the merits of the claim is required, after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where, in a case such as this one, the RO initially found no 
new and material evidence to reopen claim, but the Board finds 
that new and material evidence had been received to reopen the 
claim, and the case is also found to be well grounded, then 
the case may be remanded to the RO for a de novo review of the 
entire record, unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, as additional development is necessary prior to 
final adjudication of this matter on the merits, the veteran's 
claim is remanded to the RO for such development.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1. The RO should readjudicate the case de novo on 
the issue of whether the veteran's claim of 
entitlement to service connection for a right 
shoulder disorder should be granted on the 
merits.  Any and all action necessary to 
complete the duty to assist the veteran in the 
development of his claim should be undertaken.  

2. If the RO's determination remains adverse to the 
veteran, both he and his representative should 
be furnished a supplemental statement of the 
case, and be afforded a reasonable opportunity 
to respond before the record is returned to the 
Board for further review. 

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 



